DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment was filed by Applicant on January 04, 2022 and is acknowledged.
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/04/2022 has been entered.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "the locking mechanism configured to lock the crank arm" in claim 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim limitation “mechanism configured to lock” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “mechanism” coupled with functional language “configured to lock” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 17 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof. 
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “locking mechanism configured to lock” meaning “a first and second detent and a spring plunger” discloses in para. [0022]. 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-4, 10-14, 16, 22 and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Usuki EP Patent (0,281,714) hereinafter Usuki in view of Talge US. Patent (2,671,617) hereinafter Talge.
Regarding claim 1,
Usuki discloses a grinder (see Fig. 1-3), comprising: 
a hopper (2) having a top and a bottom (see fig.3), 
a shaft (11) that is disposed within the hopper (2) and configured to rotate about a shaft longitudinal axis with respect to the hopper (2), and includes a first end (end near element 19, in fig.2) nearer to the top of the hopper (2) as compared to the bottom of the hopper and a second end (end near element 17, in fig.2) nearer to the bottom of the hopper (2, see fig.2) as compared to the top of the hopper, and 
a blade (17) extends a radial distance outward from the shaft (11, see fig.2) 
wherein the blade (17) has a bottom end (end near element 17, in fig.2) with a top surface and a bottom surface that extend in parallel with each other, in a direction orthogonal (curved see fig.5) to the shaft longitudinal axis (see fig.2 and 5), and wherein the bottom end of the blade is round (curved see fig.5) both along an edge of the blade (17), and in the direction orthogonal to the shaft longitudinal axis taken from a front view perspective of the shaft and the blade (see fig.2 and 5).
Usuki does not disclose the blade configured to rotate with the shaft, wherein the blade to be extend/shape with a smaller radial distance at a location on the shaft nearer to the 
Usuki and Talge disclose both art in the same field of endeavor (i.e. material comminution).
Talge, in a similar art, teaches a grinder (see fig.1 and 4) with a blade (16) configured to rotate with the shaft (14-15, see Col.4 lines 58-67) and the blade (16) to be extend with a smaller radial distance at a location on the shaft (15) nearer to the first end (end near element 17, in fig.3) of the shaft as compared to a second location on the shaft nearer to the second end and the bottom end (end near element 21, in fig.3) of the blade to be rounded both along an edge of the blade (see fig.3).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to replace the blade and shaft such that it has the blade to rotate with the shaft. Examiner notes both references clearly teach the blade and shaft, therefore a simple substitution of Usuki’s the blade and shaft with that of Talge will obtain predictable results and is therefore obvious and proper combination of the references is made. Accordingly. It has been held that combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  In KSR (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)).
Examiner notes, the recitation of “nearer” is not defined in term of an actual distance.
Regarding claim 2,
The prior art Usuki as modified by Talge, discloses all limitations in claim 1.

Regarding claim 3,
The prior art Usuki as modified by Talge, discloses all limitations in claim 1.
Usuki as modified by Talge discloses wherein the edge of the blade (Talge, 16) is disposed on a side of the blade opposite from the shaft (Talge, 14-15) such that the edge and an interior surface of the hopper (Usuki, 2) define a gap (Usuki, see fig.2 and 5) with a radial opening (Usuki, space between element 2 and 18, since element 11 and 18 rotates therefore there is a space between them and element 2 to allow the rotation) with respect to the shaft (Talge, 14-15) that is less than one coffee bean (Usuki, see fig.2, coffee bean have different sizes).
Regarding claim 4,
The prior art Usuki as modified by Talge, discloses all limitations in claim 1.

    PNG
    media_image1.png
    364
    316
    media_image1.png
    Greyscale

Usuki as modified by Talge discloses wherein the blade (Talge, 16) features a constant radial inclination with respect to the shaft (Talge, 14-15, see fig.3).
Regarding claim 12,
The prior art Usuki as modified by Talge, discloses all limitations in claim 1.

Regarding claim 13,
The prior art Usuki as modified by Talge, discloses all limitations in claim 1.
Usuki discloses a retainer (4) fixed to the bottom of the hopper (2, see fig.3); a first burr (9) fixed within the retainer; and a second burr (10) disposed on the second end of the shaft (11).
Regarding claim 14,
The prior art Usuki as modified by Talge, discloses all limitations in claim 13.
Usuki discloses a container (3) removably connected to the hopper (2, see fig.2).
Regarding claim 22,
The prior art Usuki as modified by Talge, discloses all limitations in claim 1.
Usuki as modified by Talge discloses a first burr (Usuki, 9 equate 33 of Talge) fixed to the bottom of the hopper (Usuki, 2), wherein the bottom of the blade (Talge, 16) is located closer to the first burr (Usuki, 9 equate 33 of Talge) as compared to a top of the blade (Talge, 16) along the shaft (Talge, 15) longitudinal axis (Usuki, see fig.3).
Regarding claim 24,
The prior art Usuki as modified by Talge, discloses all limitations in claim 1.
Usuki as modified by Talge discloses a first burr (Usuki, 9 equate 33 of Talge) fixed to the bottom of the hopper (Usuki, 2), and a second burr (Usuki, 9 equate 17 of Talge) retained on the shaft (Talge, 15), wherein the blade (Talge, 16) is configured for pushing 
Regarding claim 25,
The prior art Usuki as modified by Talge, discloses all limitations in claim 1.
Usuki as modified by Talge discloses wherein a top of the blade (Talge, 16) extends a radial distance outward from the shaft (Talge, 15) a smaller radial distance at a location on the shaft (Talge, 15) nearer to the first end (Talge, end near element 17, in fig.3) of the shaft (Talge, 15) as compared to the bottom end (Talge, end near element 21, in fig.3) of the blade (Talge, 16) at a second location on the shaft (Talge, 15) nearer to the second end of the shaft (Talge, 15, second and bottom end are the same).
Regarding claim 16,
Usuki discloses a grinder (see Fig. 1-3), comprising: 
a hopper (2) having a top and a bottom (see fig.3), 
a shaft (11) that is disposed within the hopper (2) and configured to rotate about a shaft longitudinal axis with respect to the hopper (2), and includes a first end (end near element 19, in fig.2) nearer to the top of the hopper (2) as compared to the bottom of the hopper and a second end (end near element 17, in fig.2) nearer to the bottom of the hopper (2, see fig.2) as compared to the top of the hopper, and 
a crank arm (19, the arm can be pivot by unscrewing the nut, see fig.2) pivotally fixed to the hub and configured for transferring torque to the shaft (11) with respect to the shaft longitudinal axis., 
a ridge (14) extending radially outward from the shaft (11), and 

Usuki discloses a blade (17) provided on the fitting (18 see fig.5) however Usuki silent about a hub fixed to the shaft with respect to the shaft longitudinal axis, a fitting disposed around the shaft, the blade rotates with the shaft, 
wherein the blade extends along the shaft from a midsection of the shaft between the first end of the shaft and the second end of the shaft.
Usuki and Talge disclose both art in the same field of endeavor (i.e. material comminution).

    PNG
    media_image2.png
    364
    316
    media_image2.png
    Greyscale

Talge, in a similar art, teaches a grinder (see fig.1 and 4) with a hub (24) fixed to the shaft (14-15) with respect to the shaft longitudinal axis (see fig.3), a fitting (see fig.3) disposed around a shaft (14-15), a blade (16) rotates with the shaft (14-15, see Col.4 lines 58-67), wherein the blade (16) extends along the shaft from a midsection of the shaft (14-15) between the first end (end connected to element 25 see fig.3) of the shaft and the second end (end connected to element 17 see fig.3) of the shaft (14-15, see 
It would have been obvious to a person of ordinary skill in the art before the effective filing date to add to the grinder of Usuki with a hub and fitting and replace the blade and shaft such that it has the blade to rotate with the shaft as taught by Talge as it would be beneficiary to Usuki, to be able to facilitate the compression of the material between the burrs (Col.4 lines 58-67).
Examiner notes, the recitation of “nearer” is not defined in term of a distance.
Regarding claim 10,
The prior art Usuki as modified by Talge, discloses all limitations in claim 16.
Usuki as modified by Talge discloses wherein a top of the fitting (Talge, see fig.3) is spaced axially from the top of the hopper (Usuki, see fig.3).
Regarding claim 11,
The prior art Usuki as modified by Talge, discloses all limitations in claim 16.
Usuki as modified by Talge discloses wherein the top of the fitting (Talge, see fig.3) is disposed nearer (nearer is not defined) to a vertical midsection of the shaft (Talge, 14-15) as compared to each of the first end of the shaft and the second end of the shaft (Talge, see fig.3).
Examiner notes, the recitation of “nearer” is not defined in term of a distance.
Regarding claim 26,
The prior art Usuki as modified by Talge, discloses all limitations in claim 16.
Usuki as modified by Talge discloses the rotation of the shaft (Usuki, Col.4 lines 33-37, and it is inherent to have bearings or brushings to facilitate the rotation of shafts 

    PNG
    media_image3.png
    679
    488
    media_image3.png
    Greyscale

and since no criticality is recited for the bearing to be positioned within the hopper, wherein the second end of the shaft to be disposed through the bearing and the ridge to be seated on the bearing such that the bearing supports the shaft within the hopper at the second end of the shaft and to allow the shaft to rotate about the shaft longitudinal axis with respect to the hopper, and the ridge to abut a bottom of the fitting to prevent In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946).

Claims 15, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Usuki view of Talge as applied to claims 1 and 16 above, and further in view of Elektrolux GB Patent (0,788,524) hereinafter Elektrolux.
Regarding claim 15,
The prior art Usuki as modified by Talge, discloses all limitations in claim 1.
Usuki as modified by Talge discloses a crank arm (Usuki, 19, the arm can be pivot by unscrewing the nut, see fig.2) pivotally fixed to the shaft (Talge, 14-15) from a joint 
Usuki and Elektrolux disclose both art in the same field of endeavor (i.e. comminution (i.e. processor)).
Elektrolux, in a similar art, teaches a processor (fig.) with a crank arm (40) being configured to pivot about the joint(41) between a grinding position and a storage position (see fig.2), wherein the grinding position maintains the crank arm (40) extended farther from the shaft longitudinal axis (shaft element 16/20) relative to the storage position (see fig.2).
Because both references disclose art in the same field of endeavor (i.e. comminution) and are concerned with a similar problem (i.e. coffee processor), it would have been obvious to a person of ordinary skill in the art before the effective filing date to replace the crank arm such that it is being configured to pivot about the joint between a grinding position and a storage position. Examiner notes both references clearly teach the crank arm, therefore a simple substitution of Capp’s blade with that of Ding will obtain predictable results and is therefore obvious and proper combination of the references is made. Accordingly. It has been held that combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  In KSR (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)).
Regarding claim 17,

Usuki discloses a crank arm (19) but does not disclose a locking mechanism configured to lock the crank arm in a grinding position.
Elektrolux, in the similar art, teaches a processor (fig.) with cover (21) having a locking mechanism (42-44) configured to lock the crank arm (40) in a grinding position (see fig.2 and 4). 
Because both references disclose art in the same field of endeavor (i.e. comminution) and are concerned with a similar problem (i.e. coffee processor), it would have been obvious to a person of ordinary skill in the art before the effective filing date to replace the cover and crank arm such that it is a cover with a locking mechanism. Examiner notes both references clearly teach the crank arm, therefore a simple substitution of Usuki’s cover and crank arm with that of Elektrolux will obtain predictable results and is therefore obvious and proper combination of the references is made. Accordingly. It has been held that combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  In KSR (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)).
Regarding claim 18,
The prior art Usuki as modified by Talge and Elektrolux, discloses all limitations in claim 17. 
Usuki as modified by Elektrolux, discloses wherein a pivot axis (Elektrolux, the axis of the shaft element 16 for rotation, see pag.2 lines 81-85) of the crank arm (Elektrolux, 40) defined by a range of motion of the crank arm with respect to the hub (Elektrolux, 21) is parallel to the shaft longitudinal axis.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kula GB Patent (0,602,227) hereinafter Kula in view of Prima Coffee Equipment “YouTube- Orphan Espresso Lido ET| Video Overview- (https://www.youtube.com/watch?v=jQNmSQw7BMo)” since the model is “Lido”, the lido manual detail will also be used, hereinafter Prima and Talge US. Patent (2,671,617) hereinafter Talge.
Regarding claim 19,
Kula discloses a method of operating a grinder (see fig.1-3) comprising 
a hopper (space marked 14 see fig.2), the method comprising: 
moving a crank arm (15) from a storage position (see fig 2) to a grinding position (see fig.1), the crank arm being pivotally fixed to a shaft (14) disposed in the hopper (see fig.2), 

    PNG
    media_image4.png
    502
    330
    media_image4.png
    Greyscale

turning the shaft (14) with respect to the hopper, and turning a first burr (13) with respect to a second burr (11, see pag.2 lines 65-68), 

moving the crank arm (15) from the grinding position (see fig 1) to the storage position (see fig 2), and 
locking the crank arm in the storage position (see fig 2) by moving a second detent (see fig 2) defined in the crank arm (15) over the spring plunger (see pag.2 lines 36-39, the nut are identified as elements 18,19, see fig.2) disposed in the hub (see fig 2).
Kula does not discloses holding the grinder offset from a vertical orientation and turning the shaft and a blade with respect to the hopper such that the blade directs hopper contents toward at least one of the burrs.
Kula and Prima disclose both art in the same field of endeavor (i.e. comminution).
Prima, in a similar art, teaches a coffee grinder (title of YouTube) having the step of holding the grinder offset from a vertical orientation (see YouTube video, 1:47-2:00 minutes). Prima teaches the step of holding the grinder offset from a vertical orientation to be able to facilitate the grinding operation (see YouTube video, 1:47-2:00 minutes).
	It would have been obvious to the skilled artisan before the effective filing date to add to the method step of Kula, the step of holding the grinder offset from a vertical orientation as taught by Prima as it would be beneficiary to Kula, to facilitate the grinding operation.
Kula and Talge disclose both art in the same field of endeavor (i.e. material comminution).

It would have been obvious to the skilled artisan before the effective filing date to add to the method step of Kula, the step of turning the shaft and a blade as taught by Talge as it would be beneficiary to Kula to facilitate the compression of the material between the burrs.

Allowable Subject Matter
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
In response to Applicant’s arguments in the remarks dated 01/04/2022 about the 35 U.S.C. 112 rejection, Examiner acknowledges Applicant amendment. The objection and the 35 U.S.C. 112 rejections are withdrawn.
With regards to Applicant's arguments about the 35 U.S.C. 102 and 103 rejection, the Applicant arguments have been fully considered and they are persuasive, however a new interpretation of the reference Usuki EP Patent (0,281,714) in view of reference Talge US. Patent (2,671,617) are used for claims 1 and 16 and Kula GB 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Smith Oberto BAPTHELUS whose telephone number is 408-918-7602.  The examiner can normally be reached on Monday to Friday 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

January 20, 2022

/S.O.B./Examiner, Art Unit 3725                                                                                                                                                                                                        
/JESSICA CAHILL/Primary Examiner, Art Unit 3753